Exhibit 10.3





 
THIS LEASE, made as of this 17th day of July, 1995  by & between DMK Associates,
L.P., a Virginia Limited Partnership, whose address is P O Box 2500,    Norfolk,
VA 23501-2500 (hereinafter referred to as "LANDLORD") and Dollar Tree Stores,
Inc. a Virginia corporation, whose address is 2555 Ellsmere Avenue, _Norfolk,
Virginia 23513,  (hereinafter referred to as "TENANT").


 
WITNESS ETH:
That in consideration of the mutual covenants and agreements herein contained,
it is
agreed by and between Landlord and Tenant as follows:
.
 
A.      BASIC LEASE PROVISIONS:    The following constitute the basic provisions
of this Lease:

 


1 .
2.


 
Premises
a.      Address


 
County Square Footage
b.
c.


 
Space Number Trade Name


 
Volvo Parkway S/C
Volvo Parkway & Battlefield Blvd
Chesapeake,  VA    23320


 
5,000.00
50.00 Ft X 100.00 Ft
16                           ^
DOLLAR TREE         Me
3.    Permitted Use


 
The retail sale of general merchandise including, but not limited to, home decor
and accessories, costume jewelry, bathroom accessories, toys, stationery, auto
accessories,  apparel,   kitchen accessories, novelty candy and
snacks.    Tenant agrees that no one category will become the principal product
of the retail business, and Landlord covenants that Tenant will be permitted to
occupy the Premises for the entire Term for the uses herein specified.
 


 
4.    Delivery Date for Possession of Premises



 
5.    Lease Commencement Date


 
6.    Term


 
 
7.    Option 1 Option 2 Option 3



 
 
8.    Address for notices: Landlord:



 
Tenant


 
9.    Minimum Rent
Original Term 1-Four Years
10.    Option  1                                1-Four Years
Option 2                          1-Four Years
Option 3                          1-Four Years


 
10/01/1995


 
Sixty days from dale of delivery of possession as stated in A.4 above or the
date Tenant opens for business,  whichever is earlier.


 
Four Years


 
1 -                     Four Years                      option
1 -                     Four Years                      option


 
1 -                     Four Years                      option


 
DMK Associates,  L.P.
P O Box 2500
Norfolk,   VA    23501-2500
Per Sq Ft
8.00
9.00
10.00
11,00


 
Dollar Tree Stores, Inc. Real Estate Department 2555 Ellsmere Avenue
Norfolk,  VA    23513
 
Per Annum 40,000,00

45,000.00
50,000,00
55,000.00
11.    Percentage Rent:
Page 1



 
 

--------------------------------------------------------------------------------

 

.    Original
Term                                        1,333,333.00                                         3.00%
Option
1                                   1,500,000.00                                         3.00%


 
Option
2                                   1,666,667.00                                         3.00%
Option
3                                   1,833,333.00                                         3.00%


 
12.    Estimated Operating Charges for the first year per square foot


 
CAM                                                .30
Taxes                                                .70


 
Insurance                                                .07


 
Landlord represents the first year's charges will not vary more than 5% from the
amount above stated charges.


 
 
13.    Annual increases for Charges for Common Area Maintenance will not exceed
more than Fifteen percent (15.00%) of those charges for the previous year.



 
14.    Radius
Restriction:                                                       None


 
15.    Security
Deposit:                                                       None


 
 
B.     DEMISED   PREMISES:        Landlord   hereby   Leases   to   Tenant   the   demised   premises
("Premises") described as follows:



 
 
1.    The space within a one-story unit (without basement, balcony, or
mezzanine) having an approximate total square footage of 5,000.00 square feet as
measured from the exterior face of any exterior walls and to the centerline of
common walls, identified as Unit #16 and outlined in red on the site plan,
attached hereto as Exhibit "A". The "Shopping Center" is more fully described in
the legal description, attached hereto as Exhibit "B".



 
 
2.    Landlord reserves the right to remeasure the Premises to determine the
gross leasable area of the Premises. In the event the remeasurement discloses
that the actual gross leasable area of the Premises as set forth in the
preceding paragraph is incorrect, Landlord and Tenant shall execute an amendment
to the Lease (i) reflecting the actual gross leasable area of the Premises, (ii)
adjusting the Minimum Rent based on the new square footage, and (iii) adjusting
Additional Rent (as defined in Section Y.12 of this Lease) and all other charges
accruing under the Lease which are based on the actual gross leasable area of
the Premises. In the event of an adjustment, Tenant will pay any excess rent
owed to Landlord within fifteen (15) days after receipt of a statement, or
Tenant shall take a credit for any overpayment against the next minimum rent and
additional rent payments.



 
C.      TERM                                           •
•'                                                                                                                .


 
1.    The term of this Lease shall commence upon the earlier of:


 
 
(a)    The  date  which   is   sixty (60)   days  after  the   date  Landlord   delivers   the
Premises to Tenant, or



 
(b)    The date on which Tenant opens the Premises for business to the public,


 
such date being hereinafter called the Commencement Date and expiring on the
Lease Expiration Date in Section A.6 above, unless sooner terminated as provided
herein. Lease Year shall consist of twelve (12) full calendar months, and the
first Lease Year shall commence on the Commencement Date if the Commencement
Date shall occur on the first day of a calendar month. If the Commencement Date
does not occur on the first day of a calendar month, the first Lease Year shall
consist of the partial first month plus the following twelve (12) full calendar
months. Each succeeding Lease Year shall be twelve (12) consecutive months
following the expiration of the first Lease Year.


 
 
2.    At the time the Commencement Date is established, upon the request of
Landlord, the parties will promptly execute a written instrument stipulating the
Commencement Date and Expiration Date of the term of this Lease.



 
D.     CONSTRUCTION


 
 
1.    Landlord   shall deliver  the  Premises  to  Tenant  on   10/01/1995.     If  Landlord   is
unable   to   deliver the   Premises   within   ten   (10)   days   after   the  turnover   date
specified, the Lease shall be null and void with no further obligation on the
part of the Landlord or the Tenant.    If the Landlord's failure to perform such
terms,



 
.   ''                                                                         ..                      Page
2                                     ;

 
 

--------------------------------------------------------------------------------

 

covenants and conditions is due to any strike, lockout, labor dispute, civil
commotion, warlike operation, invasion, rebellion, hostilities, military or
usurped power, sabotage, governmental regulations or controls, Acts of God, fire
or other casualty which is beyond the reasonable control of Landlord, then the
time period for the turnover of the premises shall be extended for each day of
delay. TIME IS OF THE ESSENCE OF THIS LEASE.


 
 
2.    Landlord warrants that the heating, ventilating and air conditioning
system (HVAC) for the Premises will be in good working order on the date the
Premises are turned over to the Tenant,



 
3.    Landlord and Tenant's work are detailed in Exhibit C of this Lease.


 
E.      RENT                                                                f


 
 
1.    Minimum Rent. Tenant agrees to pay to Landlord, at its office or other
place as Landlord may from time to time designate, as Minimum Rent for the
Premises during the term of this Lease, without any deduction or setoff, $8.00
per square foot, $3,333.33 in advance on the first day of each calendar month.
The amounts to be paid by Tenant for rent and additional rent shall be prorated
on a per diem basis for any partial month in the first Lease Year.



 
 
2.    Percentage Rent. As a further inducement for Landlord's entering into this
Lease, Tenant shall pay to Landlord, in addition to the Minimum Rent, a
percentage rate ("Percentage Rent") equal to the product obtained when the
amount of Tenant's Gross Sales {as herein defined) for any Lease Year in excess
of the Percentage Rent Breakpoint is multiplied by the Percentage Rent Rate. The
Percentage Rent for each Lease Year shall be due and payable once Gross Sales
exceed the Percentage Rent Breakpoint for such Lease Year, Tenant shall make
estimated monthly payments, on or before the fifteenth (15th) day of each
calendar month, in an amount equal to the product of the Percentage Rent Rate
times the Gross Sales for the prior month (for the month in which the Gross
Sales exceed the Percentage Rent Breakpoint, such payments shall be made only on
the excess above the Percentage Rent Breakpoint). Tenant's obligation for the
payment of Percentage Rent shall survive the expiration or earlier termination
of this Lease.



 
 
3.    Gross Sales. The term "Gross Sales" shall mean the aggregate gross amount
of all sales of merchandise made and all charges for services performed in the
Premises (including orders taken in the: Premises for delivery from places other
than the Premises), whether wholesale or retail, and whether cash or credit, and
including the value of all consideration other than money received for any of
the foregoing, and all amounts received by Tenant from conducting business on or
from the Premises, including without limitation, all display fees, slotting
allowances, promotional considerations, rebates or other payments received by
Tenant to stock, promote or advertise any product, less (1) cash refunds or
credit for merchandise returned if the price of such merchandise was originally
included in Gross Sales, (2) the amount of sales and excise taxes to the extent
included in sales, and (3) the amount of sales representing uncollectible bad
checks. Merchandise transferred from the Premises to other stores of Tenant, or
merchandise returned for credit to factories or jobbers shall not be included in
determining Gross Sales. No deduction shall be allowed for uncollected or
uncollectible credit or charge accounts.



 
 
(a)    Reporting of Gross Sales. Tenant shall submit to Landlord on or before
the fifteenth (15th) day of each calendar month a complete and accurate record
of Tenant's gross sales for the preceding calendar month. On or before the
thirtieth (30th) day of the month following the end of each Lease Year, Tenant
shall furnish to Landlord a statement certified by Tenant's corporate financial
officer of the Gross Sales for the preceding Lease Year.



 
 
(b)    Books of Account. Tenant agrees to prepare and maintain at Tenant's
principal office, accurate records of the Gross Sales, which records shall be
kept in accordance with generally accepted accounting procedures, together with
local sales tax returns of Tenant relating to Tenant's Gross Sales. The
foregoing shall be open at all reasonable times to Landlord or its
representatives to enable Landlord to determine the accuracy of the statements
of Tenant's Gross Sales during and for three (3) years after the end of the
Lease Year to which the same relate. In the event an examination or audit of
records of Tenant discloses that Gross Sales as reported in the aforesaid
statements were less, by two percent (2%) or more than the actual Gross Sales
for any Lease Year, Tenant agrees to pay Landlord the reasonable cost of any
such examination or audit. If such examination or audit discloses a discrepancy
of three percent (3%) or more, and such under-reporting of Gross Sales by Tenant
shall be deliberate in bad faith, Landlord shall also have the right to
terminate this Lease.



 
|                                                                                         Page
3                                     /

 
 

--------------------------------------------------------------------------------

 

Landlord shall have the right to inspect the records of Tenant in connection
with sales made by Tenant from other stores operated by it, but only in the
event such examination becomes necessary to ascertain the Gross Sales made by
Tenant from the Premises.


 
F.      TAXES


 
 
1.    Real Estate Taxes and Assessments. Tenant agrees to pay Tenant's
proportionate share of all real estate taxes and assessments, together with any
and all expenses incurred by Landlord in negotiating, appealing or contesting
such taxes and assessments, both general and special, levied and assessed
against the land, buildings, and all other improvements which may be added
thereto, or constructed with the Shopping Center. Tenant's proportionate share
shall be the total amount of such taxes and assessments multiplied by a
fraction, the numerator of which shall be the number of square feet of floor
area within the Premises, and the denominator of which shall be the gross
leasable area of the existing buildings within the Shopping Center at the time
such taxes were levied or assessed, but excluding the floor area of any
buildings within the Shopping Center which are separately assessed for tax
purposes and billed to an entity other than Landlord or paid directly by an
entity other than Landlord, even though billed to Landlord.



 
During the term of this Lease, or any renewals thereof, Tenant shall pay to
Landlord, monthly in advance, an amount equal to one-twelfth (l/12th) of
Tenant's proportionate share of real estate taxes and assessments for the
current tax year, as reasonably estimated by Landlord. If Tenant's proportionate
share of real estate taxes and assessments with respect to any tax year is less
than the total amount theretofore paid by Tenant for such period, the excess
shall be credited against the payments next becoming due. If Tenant's
proportionate share of real estate taxes and assessments for any tax year
exceeds the total amount theretofore paid by Tenant for such period, Tenant
shall, upon receipt of invoices from Landlord, pay the difference between the
actual amount paid by Tenant and Tenant's proportionate share of real estate
taxes and assessments.


 
 
2.    Municipal,    County,    State    or    Federal    Taxes.        Tenant    shall    pay,    before
delinquent,  all municipal,  county and state or federal taxes assessed against
any
Leasehold    interest    of    Tenant    or    any    fixtures,     furnishings,     equipment,
stock-in-trade or other personal property of any  kind owned,   installed or
used in or on the Premises.



 
 
3. Should any governmental taxing authority levy, assess, or impose any tax,
excise or assessment (other than income, inheritance, gift or franchise tax)
upon or against the rentals payable by Tenant to Landlord, by way of
substitution for any existing tax on land and buildings, Tenant shall be
responsible for and shall pay any such tax, excise or assessment, or shall
reimburse Landlord for the amount hereof, as the case may be.

!


 
G.     COMMON AREAS


 
 
1.    Common Areas. Landlord grants to Tenant and Tenant's customers and
invitees the right to use, in common with all others to whom Landlord has or may
hereafter grant rights to use same, the Common Areas located within the Shopping
Center. The term "Common Areas", as used in this Lease, shad mean the parking
areas, roadways, pedestrian sidewalks, loading docks, delivery areas, landscaped
areas, service courts, open and enclosed courts and malls, fire corridors,
meeting areas and public restrooms, and all other areas or improvements which
may be provided by Landlord for the common use of the tenants of the Shopping
Center. Landlord hereby reserves the following rights with respect to the Common
Areas:



 
(a)    To establish reasonable rules and regulations for the use thereof;


 
 
(b)   To use or permit the use by others to whom Landlord may have granted such
rights for promotional activities!;



 
 
(c)    To close all or any portion thereof as may deemed necessary by Landlord's
counsel to prevent a dedication thereof or the accrual of any rights to any
person or the public therein;



 
 
(d)   To   change   the   layout   of   such   Common  Areas,   including   the   right   to
reasonably add  to or  subtract from their  shape and  size,   whether by  the
addition of building improvements or otherwise, and may make installations^
and/or construct or erect buildings,   structures,  booths therein or thereon
and move or remove the same and shall have the right to retain revenue, ''



 
!              Page 4

 
 

--------------------------------------------------------------------------------

 





 
 
.    from  income  producing  events  whether
or  not  conducted  for  promotional purposes or by or through the Merchant's
Association, if any; and



 
 
(e)    Landlord shall operate, manage, equip, light, repair and maintain said
Common Areas for their intended purposes in an efficient and economical manner
and may from time to time change the size, location, elevation, nature and/or
use of any Common Areas.



 
 
2. Common Area Charge, Tenant shall pay to Landlord as a "Common Area Charge" a
proportionate share of all costs and expenses of every kind and nature paid or
incurred by Landlord in operating, maintaining, and repairing the Common Areas.
Such costs and expenses shall include but not be limited to cleaning, lighting,
repairing, maintaining, and replacing all common area improvements
(provided, however, that any replacement of a common area improvement which is
deemed a capital improvement by generally accepted accounting principles shall
be amortized over its useful life); including without limitation, paving,
roadways, sprinkler equipment (including standby charges), driveways, sidewalks,
curbs, culverts and drainage facilities, barriers, retaining walls, fences,
directional and Shopping Center signage (other than signs to be maintained by
individual tenants), sewer and water supply lines and related facilities; snow
removal, parking lot striping, painting, and painting of exterior
walls, landscaping, providing security, providing public liability, property
damage, fire and extended coverage and such other insurance as Landlord deems
appropriate; including, but not limited to, the cost of Landlord's insurance
provided for in Section L; total compensation and benefits (including premiums
for Workmen's Compensation and other insurance) paid to or on behalf of
employees; personal property taxes, supplies, fire protection and fire hydrant
charges, water and sewer charges, utility charges, licenses and permit fees,
reasonable depreciation of equipment used in operating and maintaining the
Common Areas and rent paid for leasing such equipment, and administrative costs
equal to fifteen (15%) per cent of the total cost of all the foregoing items
(excluding insurance premiums paid by Landlord pursuant to Section L hereof).
Tenant's Common Area Charge shall be determined by multiplying the total cost
incurred by Landlord by the ratio of the square feet within the Premises to the
gross leasable area within all of the existing buildings in the Shopping Center
as of the date of the billing.



 
Tenant's Common Area Charge shall be paid in monthly installments on the first
day of each month in an amount to be estimated by Landlord. Within ninety (90)
days following the end of the period used by Landlord in estimating Landlord's
cost, Landlord shall furnish to Tenant a detailed statement of the actual amount
of Tenant's proportionate share of such Common Area Charge for such period.
Within fifteen (15) days thereafter, Tenant shall pay to Landlord or Landlord
shall remit to Tenant, as the case may be, the difference between the estimated
amounts paid by Tenant and the actual amount of Tenant's Common Area Charge for
such period as shown by such statement, subject to Section A. 12 and A. 13.


 
The Common Area Charges described in this Section G shall be subject to audit


 
by a certified public accounting firm of Tenant's choice, at the address
Landlord


 
set forth in this Lease, at Tenant's expense during regular business hours for


 
one (1) year following the end of the period used by Landlord in estimating


 
.               Landlord's cost. Landlord shall use its best efforts to operate
the center


 
economically and efficiently.


 
H.     UTILITIES AND RUBBISH DISPOSAL


 
 
1. Gas and Electric Charges. Commencing with the date on which Landlord delivers
the Premises to Tenant, Tenant shall pay for gas, if the same is available to
the Premises, electric current and all other utilities required for the proper
operation of Tenant's business, together with all taxes levied or other charges
on such utilities, and governmental charges based on utility consumption. In the
event Tenant's utilities shall be separately metered from all other tenants of
the Shopping Center, Tenant shall, at its sole cost arid expense, pay for the
cost of installation of such meters and any and all related costs and expenses,
unless such costs and expenses are the express responsibility of Landlord
pursuant to Exhibit "C" of this Lease.



 
 
2.    Water and Sewer Charges. Commencing on the date on which Landlord delivers
the Premises to Tenant, Tenant shall pay all water rents, all charges resulting
from any sprinkler system and sewer charges charged against the Premises.



 
If any such utilities are not separately metered or assessed or are only partly
separately metered or assessed and are used in common with other tenants of the
Shopping Center, Tenant shall pay to Landlord an apportionment of such charges
for utilities used in common, computed by multiplying such charges by


 
I               Page 5

 
 

--------------------------------------------------------------------------------

 





 
;     •               '      the ratio of square feet within the Premises to the
square feet of all  tenants


 
!                           using such common facilities,  in addition to
Tenant's payments of the separately


 
j                        metered charges.


 
I
|              3. Rubbish Disposal. In the event Landlord shall acquire and
install facilities in
! the Shopping Center for the consolidation of accumulated rubbish, Tenant shall
j be permitted to use said facilities at the rates reasonably determined by
Landlord, provided that the rates charged by Landlord are competitive with
! other rubbish removal companies in the area.
>
f                    In   no   event   shall   Landlord   be   liable   for   the   quality,   quantity,   failure,   or
I                    interruption   of   the   foregoing   utility   and   rubbish   disposal   services   to   the
'                    Premises unless caused by Landlord's negligence or willful
acts.
i


 
j       I.      USE OF PREMISES BY TENANT


 
1.    Tenant's Use of Premises will be for the permitted use set forth in
Section A.3


 
 
2.    Trade Name. Tenant agrees to conduct its business in the Premises under
the name of DOLLAR TREE.



 
 
3.    Operation of Business. Tenant agrees to open its store for business, fully
fixtured, stocked and staffed and to continuously operate in 100% of the
Premises during the hours set by Landlord for all Tenants of the Shopping
Center, on all business days the Shopping Center is open for business, except
where Tenant is prevented from doing so by strikes, casualty or other causes
beyond Tenant's control. In no event, however, will Tenant be open for business
after 10:00 PM or before 9:00 AM on any day without Landlord's prior written
consent. Tenant shall be permitted to close the Premises for a period not to
exceed three (3) days per year to conduct inventory or due to the death of a
store manager.



 
J.       TENANT'S COVENANTS WITH RESPECT TO OCCUPANCY


 




 
Tenant Agrees:.


 
 
1.    To occupy the Premises in a safe and careful manner in compliance with all
laws, ordinances, rules, regulations and orders of any governmental bodies
having jurisdiction over the Premises, and without committing or permitting
waste;



 
 
2.    To neither do nor suffer anything to be done or kept in or about the
Premises



 
 
which contravenes Landlord's insurance policies or increases the premiums



 
therefor;
I



 
 
3.    To keep its show or display windows, canopy and electric signs lighted
until at least 9:30 PM local time of each day or until a time which is thirty
(30) minutes after the close of each business day, whichever is later;



 
 
4.    To permit no reproduction of sound which is audible outside the Premises
nor permit odors to be dispelled from the Premises;



 
 
5.    To place no sign on the exterior of the Premises or on the interior
surface of any windows of the Premises (except for Tenant's standard window
decal treatment which in no event shall occupy more than fifteen percent (15%)
of said window) unless it meets the standards as set forth in Exhibit D attached
hereto and made a part hereof and without also obtaining Landlord's prior
written consent, and to maintain in good repair and promptly remove and repair
any damage caused by such permitted sign;;. Tenant agrees not to display any
pennants, search lights, window signs, balloons, or similar temporary
advertising media. Tenant may display banners inside the premises within two (2)
feet from the front of the store as long as they are professionally prepared.
Tenant agrees to maintain its signs in good states of repair and save
Landlord-­harmless from any loss, cost, or damage as a result of their condition
and shall-'


 
 

--------------------------------------------------------------------------------

 

repair any damage which may have been caused by the erection, existence,
maintenance or removal of such signs, Upon vacating the storeroom. Tenant agrees
to remove all signs and repair all damages caused by such removal.


 
 
6.    To place no merchandise, sign or other thing of any kind in the vestibule
or entry outside of the Premises or on the sidewalks or other Common Areas
adjacent thereto or elsewhere on the exterior of the Premises;



 
 
7.    To park Tenant's vehicles and to require all employees to park only in
such places as may be designated from time to time by Landlord for the use of
Tenant and its employees, and specifically not to permit parking by any of them
in any service court area (Landlord reserves the right to have towed, at the
owner's cost and expense, any automobile parked in violation of this clause);



 
 
8.    To keep any refuse in proper containers in the interior of the Premises
until the same is removed from the Shopping Center and to permit no refuse to
accumulate around the exterior of the Premises;



 
 
9.    To neither load nor unload or permit the loading or unloading of
merchandise, equipment or other property from any doors of the Premises that
open onto the front sidewalk areas, nor from any other doors except from the
rear of the Premises and to use its best efforts to prevent the parking or
standing of vehicles and equipment upon Shopping Center land except when
actually engaged in loading or unloading;



 
 
10. To conduct no auction, fire or going-out-of-business sale without the prior
written consent of Landlord;



 
 
11.    To permit Landlord free access to the Premises at all reasonable times
after notice to Tenant (except in the event of an emergency when no prior notice
shall be required) for the purpose of examining the same or making alterations
or repairs to the Premises that Landlord may deem necessary for the safety or
preservation thereof;



 
12.    To adequately heat and cool the Premises;


 
 
13.    To permit no Hen, notice of intention to file lien or other charges
(whether arising out of work of any contractor, mechanic, laborer or material
man or any mortgage, condition sale, security agreement or chattel mortgage
otherwise) which might be or become a lien or encumbrance or charge upon the
Premises or any part thereof or the income therefrom, and to suffer no other
matter or thing whereby the estate, right and interest of Landlord in the
Premises or any part thereof might be impaired;



 
 
14.    To solicit no business in the Common Areas, nor distribute handbills or
other advertising matter to customers, nor place the same in or on automobiles
in the Common Areas;



 
 
15.    To comply with all reasonable rules and regulations which Landlord may
from time to time establish and uniformly enforce for all tenants of the
Shopping Center for the use and care of the Premises, the Common Areas, and
other facilities and buildings on the Shopping Center;



 
 
16.    To cooperate fully with Landlord and other tenants of the Shopping Center
in promoting the use of trade names and slogans as may be adopted for the
Shopping Center and in all promotional and advertising campaigns;



 
 
17.    To shut off all exhaust fans, if any servicing the Premises, at all times
when Premises are closed; if Tenant's Premises front on an enclosed mall Tenant
shall maintain positive air pressure so as to prevent the drawing of heated or
cooled air from the enclosed mall and shall keep the Premises heated or air
conditioned, as the case may be, to at least the same minimum temperature (in
the case of heat) or at the same maximum temperature (in the case of air
conditioning) as Landlord shall attempt to maintain in such mall;



 
 
18.    To handle and dispose of all rubbish, garbage, and waste in accordance
with regulations established by Landlord and not permit the accumulation (unless
in sealed metal containers) or burning of any trash, rubbish, refuse, garbage or
waste materials in, on, or about any part of the Shopping Center;



 
 
19.    To prohibit the Premises to be used in any way which will injure the
reputation of the Shopping Center or which may be a nuisance, annoyance,
inconvenience or damage to the tenants or the Shopping Center or to the
neighborhood including, without limiting the generality of the foregoing, noise
by the playing of any musical instrument or radio or television, or the use of a
microphoneT— loud speaker, electrical equipment, or utilizing flashing lights or
search lights

r


 
e
7                                                                                                                x'\

 
 

--------------------------------------------------------------------------------

 

or* any other equipment which in the judgment of Landlord might cause
disturbance, impairment or interference with the use or enjoyment by any other
tenant in the Shopping Center;


 
 
20.    To prohibit the operation in the Premises or any part of the Shopping
Center of any coin or token-operated vending machines or similar devices
(including without limitation, pay telephones, pay lockers, pay toilets, scales,
amusement devices and machines for the sale of merchandise and/or commodities);



 
 
21.    To permit Landlord or its agents, on or after ninety (90) days next
preceding the expiration of the term of this Lease, to have the right to show
the Premises to potential tenants, and to place notices offering the Premises
"To Lease" or "For Sale" on the front of the Premises or any part thereof; and



 
 
22.    That it shall not make any penetrations through the roof of the Premises
without the prior written consent of Landlord;



 
 
23.    To defend, protect, indemnify and hold Landlord harmless from and against
any and all claims, causes of action, liabilities, damages, costs and expenses,
including, without limitation, attorney fees, arising from or in any way
connected with Hazardous Waste (as hereinafter defined) within the Shopping
Center which are the result of Tenant's use, occupancy or operation of the
Premises. As used herein the term "Hazardous Waste" shall be defined as any
hazardous substance, containment, pollutant or hazardous release (as such terms
are defined in any federal, state or local law, rule, regulation or ordinance,
including without, limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended) and other said wastes.



 
In the event Tenant shall cause or permit the presence of Hazardous Waste in, on
or under the Premises or any other portion of the Shopping Center, Tenant shall
promptly, at Tenant's sole cost and expense, take any and all action necessary
(as required by appropriate government authority or otherwise) to return the
areas affected thereby to the condition existing prior to the presence of any
such Hazardous Waste thereon, subject to Landlord's prior written consent. The
foregoing covenants shall survive the termination of this Lease.


 
K.     REPAIRS AND ALTERATIONS


 
 
1.    Repairs by Landlord. Landlord shall keep the foundations, roof, and
structural portions of the outer walls of the Premises in good repair, except
for repairs required thereto by reason of the acts of Tenant, Tenant's
employees, agents, licensees, or contractors. Tenant shall give Landlord written
notice of the necessity for repairs coming to the attention of Tenant following
which Landlord shall have a reasonable time to undertake and complete such
repairs. Notice from Tenant of the need for Landlord to perform a repair to the
Premises shall not be a condition to Landlord commencing such repair if Landlord
has actual knowledge of the need for repairs from any other independent source.
The provisions of this Subsection K.I shall not apply in the case of damage or
destruction by fire or other casualty or by Eminent Domain, in which events the
obligations of Landlord shall be controlled by either Section M or Section O
hereof.



 
It is expressly understood that Landlord shall not be responsible for any
portions of the Premises constructed by Tenant.


 
 
2.     Repairs by  Tenant.     Except as provided  in Subsection
K.I,   Tenant  shall  keep the  Premises  and  every part  thereof
and  any  fixtures,   facilities  or  equipment contained  therein,   in  good
condition and  repair,   including,   but not limited to, exterior and interior
portions of all doors,  door checks and operations, windows,
plate    glass,    and    showcases    surrounding    the Premises,     the    heating,    air
conditioning, electrical, plumbing and sewer systems,  the exterior doors,
window
frames,    and    all    portions    of    the store    front    area,    and    shall    make    any
replacements thereof of all broken and/or cracked plate and window glass which
may become necessary during the term of this Lease,  and any renewal thereof,
excepting any repairs to items of Landlord's original construction made
necessary by reason of damage due to fire or other casualty covered by standard
fire and extended coverage insurance.    In connection with Tenant's obligation
to maintain the HVAC system servicing the Premises,  Tenant shall,  during the
term of this
Lease,   and   any   renewals   thereof,   at   its   sole   cost   and   expense,   maintain   a
service    contract    for    the    routine    performance    of    standard     HVAC     system
maintenance,   including but not limited to,  periodic replacement of
filters,  oiling of mechanical components and inspection for wear and
tear.    Within fifteen (15) days of Landlord's written request,   Tenant  shall
provide Landlord with a copy
of   the   foregoing   HVAC   service   contract.      If  Tenant   refuses   or   neglects   to"'
commence or  complete  repairs  promptly and  adequately,   Landlord  may
make  or'



 
Page 8                             /    X

 
 

--------------------------------------------------------------------------------

 





 
complete said repairs and Tenant shall pay the cost thereof to Landlord upon
demand, together with the sum of fifteen percent (15%) of said costs for
overhead.


 
 
3.    Alterations or Improvements by Tenant. Tenant shall not, without
Landlord's prior written consent, make, nor permit to be made, any alterations,
additions or improvements to the Premises. Any alterations which may be
permitted by Landlord shall be based upon plans and specifications submitted by
Tenant and approved by Landlord and upon the condition that Tenant shall
promptly pay all costs, expenses, and charges thereof, shall make such
alterations and improvements in accordance with applicable laws and building
codes and ordinances and in a good workmanlike manner, and shall fully and
completely indemnify Landlord, which indemnification shall be in a form
acceptable to Landlord against any mechanic's lien or other liens or claims in
connection with the making of such alterations, additions, or improvements.
Tenant shall promptly repair any damages to the Premises, or to the buildings of
which the Premises are a part, caused by any alterations, additions or
improvements to the Premises by Tenant. Landlord's approval of Tenant's plans
shall not be unreasonably withheld.



 
 
4.    Removal of Improvements. All Items of Landlord's construction, all heating
and air conditioning equipment, and all alterations, additions and other
improvements by Tenant shall become the property of Landlord at the termination
of the Lease and shall not be removed from the Premises. All trade fixtures,
furniture, furnishings, and signs installed in the Premises by Tenant and paid
for by Tenant shall remain the property of Tenant and may be removed upon the
expiration of the term of this Least:; provided (a) that any of such items as
are affixed to the Premises and require severance may be removed only if Tenant
repairs any damage caused by such removal and (b) that Tenant shall have fully
performed all of the covenants and agreements to be performed by Tenant under
the provisions of this Lease. If Tenant fails to remove such items from the
Premises prior to the expiration or earlier termination of this Lease, all such
trade fixtures, furniture, furnishings, and signs shall become the property of
Landlord unless Landlord elects to require their removal, in which case Tenant
shall promptly remove same and restore the Premises to its prior condition. In
the event Tenant fails to remove all such trade fixtures, furniture,
furnishings, and signs within ten (10) days after Landlord elects to require
their removal, Landlord shall have the right to remove same and sell such trade
fixtures, furniture, furnishings, and signs to pay for the cost of removal.



 
Tenant  further agrees   that all personal property  of
every  kind  or  description which may at any time be in the Premises shall be
at the Tenant's sole risk. Landlord shall not be responsible or liable to Tenant
for any loss or damage that
may   be  occasioned   by   the  acts   or  omissions   of  persons  occupying   any   space
adjacent to or adjoining Tenant's Premises.    Landlord shall not be responsible
or liable to Tenant for any loss or damage resulting to Tenant or its property
from roof leaks,   water,   gas,   steam,   fire, or  the
bursting,   stoppage,   or leakage  of sewer pipes,  or from the heating or
plumbing fixtures,  or from electric wires, or from gas odors unless caused by
its own negligent or willful acts.


 
Nothing contained in this Lease shall be construed to release Landlord from
liability for damages proximately caused by its own negligent or willful acts.


 
INDEMNITY AND INSURANCE


 
 
1.    Indemnification by Tenant. Tenant will indemnify and hold Landlord
harmless from and against all loss, cost, expense, and liability whatsoever
(including Landlord's cost of defending against the foregoing, such cost to
include attorney's fees) resulting or occurring by reason of Tenant's
construction, use or occupancy of the Premises.



 
 
2.    Public Liability Insurance, Tenant agrees to carry public liability
insurance covering the Premises and Tenant's use thereof, together with
contractual liability endorsements covering Tenant's obligations set forth in
Subsection L(l), with a minimum limit of One Million and 00/100 Dollars
($1,000,000.00) on account of bodily injuries to or death or property damage for
each occurrence and a minimum limit of Two Million Dollars and 00/100
($2,000,000.00) general aggregate. Such insurance shall also provide that the
general aggregate limits apply separately to each insured location, if
applicable. Tenant shall deposit said policy or policies (or certificates
thereof) with Landlord prior to the date of any use or occupancy of the Premises
by Tenant; said policy or policies shall name Landlord, Tenant and such other
parties as Landlord may from time to time notify Tenant in writing to be named
as additional insureds under such insurance policy and shall bear endorsements
to the effect that the insurer-__ agrees to notify Landlord and such other
parties designated by Landlord as



 
i                                                                                 Page
9                                  / ^

 
 

--------------------------------------------------------------------------------

 





 
additional insureds not less than thirty (30) days in advance of any
modification or cancellation thereof. Landlord agrees to maintain at least the
same public liability coverage with respect to the Shopping Center.


 
 
3.    Landlord's Insurance. Landlord agrees to carry policies insuring the
improvements on the Shopping Center against fire and such other perils as are
normally covered by extended coverage endorsements in the county where the
Premises are located, in an amount equal to at least eighty percent (80%) of the
insurable value of such improvements, together with insurance against such other
risks (including loss of rent) and in such amounts as Landlord deems
appropriate. Tenant agrees that the total cost of the foregoing insurance shall
be included in the Common Area charge as provided for in Subsection G(2) of this
Lease and that Tenant shall pay its proportionate share of the foregoing
insurance per said Subsection; provided, however, that Tenant shall have no
rights in said policy or policies maintained by Landlord and shall not, by
reason of such reimbursement, be entitled to be a named additional insured
thereunder, In the event any of Landlord's policies insures Premises or risks
other than the Shopping Center or the rents therefrom, the statement of the
insurer shall be conclusive as to the portion of the total premium attributable
to the Shopping Center.



 
 
4.    Tenant agrees to carry insurance against fire and such other risks as are,
from time to time, included in standard extended coverage endorsements, insuring
Tenant's stock-in-trade, trade fixtures, furniture, furnishings, special
equipment, floor and wall coverings, and all other items of personal property to
Tenant located on or within the Premises, such coverage to be in an amount equal
to at least eighty percent (80%) of the replacement cost thereof.



 
 
5.    Tenant may self-insure its Leasehold improvements, inventory, fixtures,
equipment and plate glass in the Premises during the term of this Lease and any
renewals or extensions thereof so long as Tenant shall have a net worth of at
least Three Million and 00/100 Dollars ($3,000,000.00). Prior to the
Commencement Date of the Lease, Tenant shall furnish Landlord with a certificate
evidencing such coverage or net worth, as the case may be,



 
 
6.    Mutual Waiver of Subrogation. All property insurance policies carried by
either party covering the Premises, including but not limited to contents, fire,
and casualty insurance, shall to the extent permitted by law expressly waive any
right on the part of the insurer against the other party. The parties hereto
agree that their policies will include such waiver clause or endorsement so long
as the same shall be obtainable without extra cost, or if extra shall be charged
therefor, so long as the other party pays such extra cost. If cost shall be
chargeable therefor, each party shall advise the other of the amount of extra
cost, and the other party, at its election, may pay the same, but shall not be
obligated to do so. The failure of any insurance policy to include such waiver
clause or endorsement shall not affect the validity of this Lease.



 
M.     DAMAGE AND DESTRUCTION


 
In the event the Premises are damaged by a peril covered by standard policies of
fire and extended coverage insurance to an extent which is fess than fifty
percent (50%) of the cost of replacement of the Premises, the damage shall,
except as hereinafter provided, promptly be repaired by Landlord, at Landlord's
expense but, that in no event shall Landlord be required to repair or replace
Tenant's stock-in-trade, trade fixtures, furniture, furnishings, equipment or
personal property. In the event (a) the Premises arc damaged to the extent of
fifty percent (50%) or more of the cost of replacement of the Premises, (b) the
buildings on the Shopping Center are damaged to the extent of fifty percent
(50%) or more of the cost of replacement, notwithstanding the extent of damage
to the Premises, or (c) any damage to the Premises occurs during the last one
(1) year of the term of this Lease, Landlord may elect either to repair or
rebuild the Premises and the buildings that are a part of the Shopping Center,
as the case may be, or to terminate this Lease upon giving notice of such
election in writing to Tenant within ninety (90) days after the event causing
the damage. If the casualty, repairing, or rebuilding shall render the Premises
untenantable, in whole or in part, a proportionate abatement of the Minimum Rent
shall be allowed until the date Landlord completes the repairs or rebuilding. If
Landlord is required or elects to repair the Premises, Tenant shall repair or
replace its stock-in-trade, trade fixtures, furniture, furnishings, equipment,
and personal property in a manner and to at least a condition equal to that
prior to its damage or destruction and the proceeds of all insurance carried by
Tenant shall be held in trust by Tenant for the purpose of such repair and
replacement.


 
N.      ASSIGNING AND SUBLETTING


 
Page 10

 
 

--------------------------------------------------------------------------------

 

Tenant shall have the right to assign the lease or to sublet the whole or any
part of the Demised Premises at any time provided:


 
1.    Tenant will remain liable hereunder;


 
2.    Tenant's assignee or sub-tenant will assume all obligations under the
Lease;


 
 
3.    The Demised Premises will continue to be used only for the retail sale of
items enumerated in the Use clause; and



 
4.    Tenant's successor shall have retail experience comparable to that of
Tenant.


 
Tenant  is  a  publicly  owned   corporation,   and   any  change  in
ownership  of  its shares shall not constitute an Assignment for the purposes of
this Lease.


 
O.     EMINENT DOMAIN


 
 
1.    In the event the Shopping Center or any part thereof shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any authority in appropriate proceedings or by any right of
eminent domain, the entire compensation award thereof, including, but not
limited to, all damages as compensation, for diminution in value of the
Leasehold, reversion and fee, shall belong to Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title, and interest to any such award. However,
Tenant shall have the right to recover from the condemning authority, but not
from Landlord, such compensation as may be separately awarded to Tenant on
account of the values of Landlord improvements made by Tenant and for moving and
relocating expenses.



 
 
2.    In the event of taking under the power of eminent domain of (a) more than
twenty-five percent (25%) of the Premises or (b) a sufficient portion of the
Shopping Center so that after such taking less than fifty percent (50%) of the
leasable floor area within all buildings located on the Shopping Center (as
constituted prior to such taking) are occupied by tenants, either Landlord or
Tenant shall have the right to terminate this Lease by notice in writing given
within ninety (90) days after the condemning authority takes possession, in
which event all rents and other charges shall be prorated as of the date of such
termination.



 
 
3.    In the event of a taking of any portion of the Premises not resulting in a
termination of this Lease, Landlord shall use so much of the proceeds of
Landlord's award for the Premises as is required therefore to restore the
Premises to a complete architectural unit and this Lease shall continue in
effect with respect to the balance of the Premises, with a reduction of Minimum
Rent in proportion to that portion of the Premises taken.



 
P.      DEFAULT BY TENANT


 
 
1.    If Tenant defaults in the payment of Minimum Rent, Percentage Rent, or
other charges, or in the performance of any other of Tenant's obligations
hereunder, and Tenant fails to remedy such default within ten (10) days after
written notice from Landlord (unless default relates to matters other than the
payment of money and cannot be remedied within ten (10) days; and Tenant
commences to remedy such default within said ten (10) day period after written
notice from Landlord and thereafter diligently pursues correction thereof, in
which event the time to remedy such default shall be extended to the time
reasonably required therefore), or if a receiver of any property of Tenant on
the Premises is appointed, or Tenant's interest in the Premises is levied upon
by legal process, or Tenant be adjudged bankrupt and Tenant fails within thirty
(30) days to cause the vacation of such appointment, levy or adjudication, or if
Tenant files a voluntary petition in bankruptcy, disposes of all or
substantially all of its assets in bulk, or makes an assignment for the benefit
of its creditors, then and in any such instance, without further notice to
Tenant, Landlord may enter upon the Premises and terminate this Lease. In the
event of such termination, the obligations of Landlord hereunder shall cease,
without prejudice, however, to the right of Landlord to recover from Tenant any
sums due Landlord for Minimum Rent and other charges payable by Tenant
hereunder, including reasonable attorney's fees to the date of such entry, and
also liquidated damages equal to any deficiency between the then rental value of
the Premises for the unexpired portion of the term and the Minimum Rent provided
for that portion of the term, discounted at six percent (6%) per annum to
present net worth. In addition, Landlord may enter upon the Premises without
terminating this Lease and may relent the Premises in its own name for the
account of Tenant for the remainder of the term at the highest rent then
obtainable and immediately recover from Tenant any deficiency for the balance of
the term between the



 
I                Page 11

 
 

--------------------------------------------------------------------------------

 

amount for which the Premises were relet, less expense of reletting, and the
rent provided hereunder. If Landlord submeters electric current, gas, or water
to the Premises, then if at any time Tenant fails to pay rent or other charges
for same within ten (10) days after they are due, Landlord may, at its option,
in addition to the foregoing remedies and without further notice to Tenant,
cease furnishing such electric current, gas or water. No failure of Landlord to
enforce its right or remedies upon default of Tenant shall prejudice or affect
the rights of Landlord upon any subsequent or similar default.


 
 
2.    If Tenant at any time shall fail to pay any taxes, assessments, or liens,
to make any payment or perform any act required by this Lease to be made or
performed by it, Landlord, without waiving or releasing Tenant from any
obligation or default under this Lease, may (but shall be under no obligation
to) at any time thereafter make such payments or perform such act for the
account and at the expense of Tenant. All sums so paid by Landlord and all costs
and expenses so incurred including reasonable attorney's fees, shall accrue
interest at the rate of two (2%) above the prime lending rate of NationsBank
N.A. from the date of payment or incurring thereof by Landlord and shall
constitute additional rent payable by Tenant under this Lease and shall be paid
by Tenant to Landlord upon demand. All other sums payable by Tenant to Landlord
under this Lease, if not paid when due, shall accrue interest at the rate of two
percent (2%) above the prime lending rate of NationsBank N.A. from their due
date until paid, said interest to be considered additional rent under this Lease
and shall be paid to Landlord by Tenant upon demand. If Tenant shall issue a
check to Landlord which is dishonored by Tenant's depository bank and returned
unpaid for any reason, including without limitation, due to insufficient funds
in Tenant's checking account, Tenant shall pay to Landlord in addition to any
other rights or remedies available to Landlord at law, the sum of Seventy five
and 00/100 Dollars ($75.00) for Landlord's administrative expense in connection
therewith.



 
 
3.     In the event either Landlord or Tenant shall be required to commence
legal proceeding to enforce any of the terms of this Lease, the prevailing party
in such proceeding shall be entitled to reimbursement from the non-prevailing
party of all reasonable attorney fees and court costs incurred in connection
therewith.



 
All rights and remedies of Landlord herein enumerated shall be cumulative, and
none shall exclude any other remedies allowed under law or in equity.


 
Q.      SECURITY DEPOSIT.     None R.     NOTICES


 
 
1.    Any notice or consent required to be given by or on behalf of either party
to the other shall be deemed given when mailed by registered or certified mail,
postage prepaid, return receipt requested, or by any other method providing for
reasonable verification of receipt thereof, addressed as follows:



 
Landlord:                     -             ,                        DMK
Associates,  L.P.
DMK Associates PC Box 2500 Norfolk,  VA    23501-2500


 
Tenant;                                                Dollar Tree Stores, Inc.
Real Estate Department 2555 Ellsmere Avenue Norfolk, VA    23513


 
Notwithstanding any provision to the contrary contained herein, Landlord shall
not mail or deliver any notice or consent required to be given by or on behalf
of Landlord to the Premises.


 
S.      MORTGAGE SUBORDINATION


 
 
1.    Landlord is the fee simple owner of the Shopping Center. This Lease is and
shall at all times, unless Landlord shall otherwise elect, be subject and
subordinate to all covenants, restrictions, easements and encumbrances now or
hereafter affecting the fee title of the Shopping Center and to all mortgages,
deeds of trust, financing or refinancing in any amounts which may now or
hereafter be placed against or affect any or all of the land or any or all of
the building and improvements now or at any time hereafter constituting part of
or adjoining the Shopping Center. The aforesaid provision shall be
self-operative and no further instrument or document shall be required to
effectuate said subordination unless otherwise requested. Tenant also agrees
that'-an-y™ mortgagee or trustee may elect to have this Lease prior to the lien
of its



 
Page
12                                                                                                                        f

 
 

--------------------------------------------------------------------------------

 

mortgage or deed of trust, and upon notification by such mortgagee or trustee to
Tenant to that effect, this Lease shall be deemed prior in lien to the said
mortgage or deed of trust, whether this Lease is dated prior to or subsequent to
the date of said mortgage or deed of trust. Tenant agrees that if Landlord's
mortgagee or trustee requests confirmation of such subordination, within ten
(10) days after receipt of written request therefor. Tenant shall execute and
deliver whatever instruments (including but not limited to a Memorandum of Lease
and/or a Non-Disturbance and Attornment Agreement in recordable form) which may
be required for such purposes and to carry out the intent of this section.


 
T.     ESTOPPEL CERTIFICATES


 
At any time and from time to time, Tenant agrees, upon request in writing from
Landlord, to execute and deliver to Landlord, for the benefit of such persons as
Landlord names in such request, a statement in writing and in form and substance
satisfactory to Landlord certifying to such of the following information as
Landlord shall request: (a) that this Lease constitutes the entire agreement
between Landlord and Tenant and is unmodified and in full force and effect (or
if there have been modifications, that the same is in full force and effect as
modified and stating the modifications); (b) the dates to which the Minimum Rent
and other charges hereunder have been paid; (c) that the Premises have been
completed on or before the date of such letter and that all conditions precedent
to the Lease taking effect have been carried out; (d) that Tenant has accepted
possession, that the Lease term has commenced, that Tenant is occupying the
Premises, that Tenant knows of no default under the Lease by Landlord and that
there are no defaults or offsets which Tenant has against enforcement of this
Lease by Landlord; (e) the actual commencement date of the Lease and the
expiration date of the Lease; and (f) that Tenant's store is open for business,
provided such facts are true and ascertainable.


 
U.     MERCHANT'S ASSOCIATION.    None. V.     QUIET ENJOYMENT


 
Landlord hereby covenants and agrees that if Tenant shall perform all the
covenants and agreements herein stipulated to be performed on Tenant's part,
Tenant shall at all times during the continuance hereof have the peaceable and
quiet enjoyment and possession of the Premises without hindrance from Landlord
or any person.


 
W.     LIABILITY OF LANDLORD


 
Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Landlord, that if Landlord shall fail to
perform any covenant, term or condition of this Lease upon Landlord's part to be
performed and, as a consequence of such default, Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levied thereon
against the right, title, and interest of Landlord in the Shopping Center, as
the same may then be encumbered, and neither Landlord, nor, if Landlord be a
partnership, any of the partners comprising such partnership shall be liable for
any deficiency. It is understood that in no event shall Tenant have any right to
levy execution against any property of Landlord other than its interest in
the Shopping Center as hereinbefore expressly provided. In the event of the sale
or other transfer of Landlord's right, title and interest in the Premises or the
Shopping Center, Landlord shall be released from all liability and obligations
hereunder so long as its transferee shall assume in writing the obligations of
Landlord herein set forth. Nothing contained herein shall reduce the recovery
under Landlord's liability insurance policies covering the Shopping Center.


 
X.  ENVIRONMENTAL MATTERS:  NO HAZARDOUS SUBSTANCES


 
 
1.    Landlord warrants that upon delivery to Tenant the Premises are free of
asbestos and other hazardous materials and gases, and if found, Landlord will
remove at Landlord's expense.



 
 
2.    Tenant shall not engage in operations at the Premises which involve the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of "hazardous substances" or "hazardous waste", as such terms are
defined under the Environmental Cleanup Responsibility Act, N.J.S.A. !3:.1K-6,
et.seq., without the prior written consent of Landlord, which consent shall be
at Landlord's sole discretion.



 
Y.      MISCELLANEOUS PROVISIONS


 
Page 13

 
 

--------------------------------------------------------------------------------

 





 
 
2.   Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rental herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy provided for in this Lease or available under
law or in equity.



 
 
2.    No waiver of any condition or legal right or remedy shall be implied by
the failure of Landlord to declare a forfeiture, or for any other reason, and no
waiver of any condition or covenant shall be valid unless it be in writing and
signed by Landlord. No waiver by Landlord with respect to one or more tenants or
occupants of the Shopping Center shall constitute a waiver in favor of any other
tenant, nor shall the waiver of a breach of any condition be claimed or pleaded
to excuse a future breach of the same condition or covenant.



 
 
3.    Broker's Commission. Landlord and Tenant hereby warrant to the other that
there are no claims for broker's commissions or finder's fees in connection with
the execution of this Lease, and Landlord and Tenant agree to indemnify and save
the other harmless from any liability that may arise from such claims, including
reasonable attorney's fees.



 
 
4.    No Partnership.     Landlord does not,   in any way or for any
purpose,  become a partner of Tenant in the conduct of its business,  or
otherwise, or joint venturer or a member of a joint enterprise with Tenant.



 
 
5.    Section Headings. The section headings are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
or intent of this Lease nor in any way affect this Lease.



 
 
6.    Lease Inures to the Benefit of Assignees. This Lease and all of the
covenants, provisions, and conditions herein contained shall inure to the
benefit of and be binding upon the heirs > personal representatives, successors
and assigns respectively, of the parties hereto, provided, however, that no
assignment by, from, through, or under Tenant in violation of the provisions
hereof shall vest in the assigns any right, title, or interest whatsoever.



 
 
7.    Entire Agreement. This Lease and the exhibits attached hereto set forth
all the covenants, promises, agreements, conditions, and understandings between
Landlord and Tenant concerning the Premises, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than are herein set forth. Except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
them.



 
 
8.    Surrender and Holding Over. Tenant shall deliver up and surrender to
Landlord possession of the Premises upon the expiration of the Lease term, or
its prior termination for any reason, in as good condition and repair as the
same shall be at the commencement of said term (damage by fire and other perils
covered by standard fire and extended coverage insurance and ordinary wear and
decay only excepted). No agreement to accept a surrender of the Premises prior
to the natural expiration of the term of this Lease shall be valid and binding
against Landlord unless such agreement shall be in writing and signed by
Landlord. Should Tenant remain in possession of the Premises after any
termination of this Lease, no tenancy or interest in the Premises shall result
therefrom, but such holding over shall be an unlawful detainer and all such
parties shall be subject to immediate eviction and removal, and after a two (2)
month "good faith grace period" necessary to complete negotiations for renewal,
Tenant shall upon demand pay to Landlord, as liquidated damages, an amount equal
to two hundred percent (200%) of the Minimum Rent payable during the calendar
month immediately preceding the expiration or earlier termination of this Lease
for any period during which Tenant shall hold the Premises after the stipulated
term of this Lease shall have expired or may have terminated.



 
 
9.    Additional Rent. Any amounts to be paid by Tenant to Landlord pursuant to
the provisions of this Lease, whether such payments are to be periodic and
recurring or not, shall be deemed to be "additional rent" and otherwise subject
to all provisions of this Lease and of law as to the default in the payment of
rent.



 
 
10.    Delivery of Documents.     In the event Tenant fails to
execute,  acknowledge,  and deliver any documents or agreements required to be
provided to Landlord under.. . Section J,   Section  R,   Section  S  or
Section  T of this  Lease within  fifteen   (15)
days    after    Tenant's receipt    of    Landlord's    written    request    therefor,     the



 
1                                            Page
14                                /

 
 

--------------------------------------------------------------------------------

 





 
documents or agreements requested shall be deemed approved, acknowledged and
accepted by Tenant, provided that such documents or agreements in no way alter,
diminish or affect the terms of this Lease.


 
 
11.    Severability. In the event that any provision or section of this Lease is
rendered invalid by the decision of any court or by the enactment of any law,
ordinance or regulation, such provision of this Lease shall be deemed to have
never been included therein, and the balance of this Lease shall continue in
effect in accordance with its terms.



 
 
12.    Option to Renew. Provided Tenant is not in default under any of the terms
and provisions herein contained, Landlord hereby grants to Tenant the option to
renew this Lease for the periods stipulated in Section A.7. The First Renewal
Term and each succeeding Renewal Term shall be based upon all the terms and
conditions contained in this Lease except for payment of Minimum Rent which
shall be increased per Section A. 10. The foregoing options to renew shall be
exercised by written notice to Landlord given not less than six (6) months prior
to the expiration of the original Term of the Lease, or the First Renewal Term,,
or each succeeding Renewal Term as the case may be.



 
 
13.    Counterparts. This Lease may be executed in multiple counterparts, each
of which shall constitute an original and all of which shall constitute a
document.



 
 
14.    Force Majeure. The period of time during which Landlord or Tenant is
prevented or delayed in the performance of the making of any improvements or
repairs or fulfilling any obligation required under this Lease due to delays
caused by fire, catastrophe, strikes or labor trouble, civil commotion, acts of
God, governmental prohibitions or regulations, inability or difficulty to obtain
materials or other causes beyond either party's control, shall be added to that
party's time for performance hereof, and Landlord or Tenant shall have no
liability by reason thereof. This clause shall not apply to Tenant's obligations
to pay rent.



 
 
15.    Recording. This Lease shall not be recorded. However, upon the request of
either Landlord or Tenant, the other party agrees to execute a memorandum of
Lease setting forth such terms and provisions as may be acceptable to both
Landlord and Tenant which may be recorded at the cost of the party desiring
recording.



 
 
16.    Early Termination. In the event Tenant's sales during the second full
lease year do not exceed Six hundred thousand dollars and no/100 ($600,000.00),
Tenant shall the right to vacate the premises and terminate the lease provided
the Tenant has given Landlord sixty (60) days written notice of its intention to
do so at the end of the second lease year along with a copy of Tenant's
certified sales. If Tenant fails to exercise its termination right in the
specified time period, then the right will expire and the Lease will remain in
full force.



 
Page 15

 
 

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF,   Landlord and Tenant have caused this Lease to be signed as
of the date and year first above written.


 
LANDLORD:      DMK Associates,  L.P.
a(n) Virginia Limited Partnership




 
By:___                                /s/ Macon F. Brock, Jr._
Typed Name       Macon F. Brock, Jr.
Title                    General Partner ____


ATTEST:
/Frederick C,  Coble / Assistant Secretary


 
(Corporate Seal)


 
 
TENANT:
DOLLAR TREE STORES,   INC.



 
 
Virginia corporation



 
 
/s/ H. R. Compton



 


Typed Name


 
H.  R.  Compton


 
Title     Executive_Vice P resident_


 
LANDLORD'S NOTARY ACKNOWLEDGEMENT:


 
STATE OF                       VIRGINIA


 
COUNTY OF          NORFOLK


 
¥J '
, a Notary Public for said County and State do hereby
Macon   F.   Brock,   Jr.                                                 General
Partner       of     DMK Associates     ,   a


 
I,  .Brenda A. Cox_
certify   that __________________    _________  __        ___        ______
Virginia Limited Partnership , and being duly authorized to sign in behaif of
said Limited Partnership personally appeared before me this day and acknowledged
the due execution of the foregoing instrument.


 
Witness my  hand  and   Notarial  Seal  this 17th day of July, 1995.
Notary Public


 
My Commission Expires;
/s/ Brenda A. Cox



 
 
August 31.   1995



 
(Notary Seal)


 


 




 


 




 


 




 


 




 
TENANT'S  NOTARY ACKNOWLEDGEMENT:
 




 


 




 


This 17th day of July, 1995 personally came before me H. R. Compton, who being
duly sworn, says that he is the Executive Vice President of Dollar Tree Stores,
Inc., and that the seal affixed to the foregoing instrument in writing is the
corporate seal of the corporation and that said writing was signed and sealed by
him in behalf of said corporation by its authority duly given.


My commission expires:


August 31,
1999                                                               /S/ Terry A.
Thompson
Notary Public


 
(Notary Seal)
 



 
 

--------------------------------------------------------------------------------

 







 
Dollar tree stores, inc


 
Lease Administration Pax: (757) 321-5220 Direct Dial: (757) 321-5079


 
September 27,2006


 
1023 Laskin Road Suite 102, PO Box 869 Virginia Beach, Virginia 23451


 
Re:     Occasions Store #50001
Volvo Parkway Chesapcake, Virginia


 
Dear Sir or Madam;


 
Pursuant to Section C.2 of that certain Lease dated July 17, 1995 and Amendment
dated October 13, 2005, relating to the above referenced store; please confirm
that the following information is correct by signing and returning a copy of
this Commencement Certificate for our file.


 
1 .           The store opened as Occasions on September 26, 2006,
3.            The turnover date for Occasions was August 14, 2006.
3.            The rent will increase on December 1,2007.
4.            The expiration date of the current term is November 30, 2011.


 
Your prompt attention to that matter will be greatly appreciated. W« look
forward to a long and prosperous relationship with your company. Thank you,


 
Very truly yours,
DOLLAR TREE STORES, INC.


 
/s/ Patricia D, Iman,
Manager, Lease Administration








 
The foregoing is approved this 28th day of September 2006.


 
Name of Company: DMK Associates
By: /s/ Terry Thompson
 


500 Volvo Parkway Chesapeake, VA 2.1320



 
 

--------------------------------------------------------------------------------

 






 
Domin O Adminlstrator/DLTR


 
09/26/2006 10:27 AM


To Susan Evans/REA/DLTR@DLTR cc bcc Subject  Store Announcements Subscription




 
The Real Estate Department is pleased to announce the following nev/ or
re-opened stores:


 
H         50001 - Occasions, Chesapeake,
VA                                                                                     DT
- 5000 SF     09/26/2006, OPEN


 
To cancel your subscription, follow the doclink below and click 'Unsubscribe.'
-->
